Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 1 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 2 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 3 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 4 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 5 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 6 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 7 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 8 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 9 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 10 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 11 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 12 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 13 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 14 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 15 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 16 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 17 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 18 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 19 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 20 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 21 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 22 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 23 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 24 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 25 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 26 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 27 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 28 of 30
Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 29 of 30
             Case 4:19-cv-04104 Document 1-3 Filed on 10/21/19 in TXSD Page 30 of 30
                                      Harris County Docket Sheet


2019-60667
COURT: 055th
FILED DATE: 8/27/2019
CASE TYPE: Other Injury or Damage

                                     ZHEKOV, ROMAN
                                  Attorney: SANDERS, DAVID ROSS

                                               vs.
                                     ASI LLOYDS INC


                                       Docket Sheet Entries
         Date         Comment




2019-60667                                                                           Page 1 of 1

055                                                                        10/21/2019 8:54:37 AM
